ORDER

WHEREAS, pursuant to the provisions of Sec. 5 of Article III of the Constitution of Maryland, the Governor’s legislative districting plan, introduced as House Joint Resolution No. 1 and Senate Joint Resolution No. 1, became effective on February 24, 2012, and
WHEREAS, the Office of the Attorney General having filed a motion to promulgate procedures to govern any petitions brought under Article III, Sec. 5 of the Constitution of Maryland, and
WHEREAS, challenges to the validity of the legislative districting plan having been filed and an evidentiary hearing having been held before a Special Master appointed by this Court, and
WHEREAS, oral arguments on the challenging petitions and exceptions to the report of the Special Master having been held before this Court on November 7, 2012, and
WHEREAS, the Court having determined that the Governor’s plan is consistent with the requirements of the Constitution of the United States and the Constitution of Maryland, it is this 9th day of November, 2012,
ORDERED, for reasons to be stated later in a written opinion, that the relief sought by Petitioners in these actions is denied.